DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-15 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 10, the phrase “side face” should be changed to -- side faces --.
In claim 2, lines 2-3, the phrase “a longitudinal axis” should be changed to -- the longitudinal axis --.  In line 6, the phrase “a transverse axis” should be changed to -- the transverse axis --.  
In claim 4, line 11, the phrase “a first electrically conductive end face” should be changed to -- the first electrically conductive end face --.  In line 12, the phrase “a first electrically conductive lateral surface” should be changed to -- the first electrically conductive lateral surface --.  In line 15, the phrase “a second electrically conductive end face” should be changed to -- the second electrically conductive end face --.  In line 16, the phrase “a further second electrically conductive” should be changed to -- the further first electrically conductive --.
In claim 5, 7, the phrase “the second piezoelectric element contact” should be changed to -- the second piezoelectric element conductor --.  In line 9, the phrase “the first acceleration signals” should be changed to -- first acceleration signals --.  In line 12, the phrase “the second acceleration signals” should be changed to -- second acceleration signals --.
In claim 7, line 7, the word -- the -- should be inserted before the phrase “transimpedance converter”.
In claim 8, lines 2-3, the phrase “the first main body access contact” should be changed to -- the first main body conductor -- to provide proper antecedent basis.  In line 5, the phrase “the second main body access contact” should be changed to -- the second main body conductor -- to provide proper antecedent basis.
In claim 11, line 5, the word -- the -- should be inserted before the phrase “first acceleration signals”.  In line 7, the word -- the -- should be inserted before the phrase “second main”.  In line 8, the word -- the -- should be inserted before the phrase “second acceleration signals”.
In claim 15, lines 1-2, the phase “an inner connecting means” should be changed to -- an inner connection -- to avoid indefiniteness due to means plus function language.  In line 2, the phrase “an outer connecting means” should be changed to -- an outer connection -- to avoid indefiniteness due to means plus function language.  In line 3, it appears the word “is” should be deleted.  In line 4, the phrase “that is attached” should be changed to -- attachment -- to provide proper antecedent basis for later in the claim.  In line 5, the phase “the inner connecting means” should be changed to -- the inner connection --.  In line 10, the phase “the outer connecting means” should be changed to -- the outer connection --.  In lines 12-13, the phase “the outer connecting means” should be changed to -- the outer connection --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 2-3, the phrase “the first end face” lacks antecedent basis and is indefinite since it is not clear “first end face” of what?  Please clarify.  In lines 5-6, the phrase “the first and second end faces” lacks antecedent basis and is indefinite since it is not clear “first end face” and “second end face” of what?  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,9,11-15 of copending Application No. 17/513,964 (Laffranchi et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘964 Laffranchi et al. copending Application and certain structural configuration characteristics would have been obvious to an artisan of ordinary skill in the art.  Hence, the claims in the Instant application are not patentably distinct from the copending Application of ‘964 Laffranchi et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-11 of copending Application No. 17/513,977 (Laffranchi et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘977 Laffranchi et al. copending Application and certain structural configuration characteristics would have been obvious to an artisan of ordinary skill in the art.  Hence, the claims in the Instant application are not patentably distinct from the copending Application of ‘977 Laffranchi et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,512,794 (Kubler et al.).
With regards to claim 1, Kubler et al. discloses a shear accelerometer comprising, as illustrated in Figures 1-16 (namely Figures 6,8,9), an acceleration transducer (e.g. the system as illustrated in Figure 6) arranged in a rectangular coordinate system with three mutually orthogonal axes (e.g. x-axis, y-axis, z-axis), one of the three axes being a transverse axis (e.g. x-axis), one of the three axes being a longitudinal axis (e.g. y-axis), and one of the three axes being a vertical axis (e.g. z-axis); the acceleration transducer comprising a main body 2 (e.g. center post) that defines a first tangential side face (e.g. bottom side face) lying in a first plane, a second tangential side face (e.g. right side face) lying in a second plane that is disposed spaced apart from and normal to the first plane, a third tangential side face (e.g. top side face) lying in a third plane that is disposed spaced apart from and parallel to the first plane, and a fourth tangential side face (e.g. left side face) lying in a fourth plane that is disposed spaced apart from and parallel to the second plane such that each of the first, second, third and fourth tangential side face is disposed tangentially to the vertical axis; the main body further defines a lower normal side face (e.g. top surface face) lying in a fifth plane that is normal to each of the first, second, third and fourth planes, and an upper normal side face (e.g. bottom surface face) lying in a sixth plane that is disposed spaced apart along the vertical axis from and parallel to the fifth plane; exactly three piezoelectric elements, which include only a first piezoelectric element 16 secured to the first tangential side face, a second piezoelectric element 3 secured to the second tangential side face, and a third piezoelectric element 15 secured to the third tangential side face; exactly three seismic masses, which include only a first seismic mass 4 secured to the first piezoelectric element so that acceleration of the first seismic mass exerts on the first piezoelectric element a first shear force proportional to the acceleration (as observed in Figure 6), a second seismic mass 4 secured to the second piezoelectric element so that acceleration of the second seismic mass exerts on the second piezoelectric element a second shear force proportional to the acceleration (as observed in Figure 6), and a third seismic mass 4 secured to the third piezoelectric element so that acceleration of the third seismic mass exerts on the third piezoelectric element a third shear force proportional to the acceleration (as observed in Figure 6); each of the three piezoelectric elements generates piezoelectric charges under the action of each respective shear force (column 3, lines 29-33; column 6, line 23 to column 7, line 21); a converter unit 23 (e.g. semiconductor amplifier) connected to each of the first piezoelectric element, the second piezoelectric element and the third piezoelectric element and configured to receive piezoelectric charges wherein the converter unit is arranged only on a support that is attached to either the lower normal side face of the main body or the upper normal side face of the main body or the converter unit is arranged only and directly on either the lower normal side face of the main body or the upper normal side face of the main body (column 6, lines 18-18; as observed in Figure 9).  (See, column 3, line 26 to column 7, line 48).
With regards to claim 2, Kubler et al. further discloses the first piezoelectric element 16 has a high sensitivity for a shear force exerted by the first seismic mass along a longitudinal axis and generates piezoelectric charges under the action of the shear force along the longitudinal axis; the second piezoelectric element 3 has a high sensitivity for a shear force exerted by the second seismic mass along a transverse axis and generates piezoelectric charges under the action of the shear force along the transverse axis; the third piezoelectric element 16 has a high sensitivity for a shear force along the vertical axis exerted by the third seismic mass and generates piezoelectric charges under the action of the shear force along the vertical axis.   (See, column 3, lines 29-33; column 5, line 21 to column 6, line 9; column 6, line 23 to column 7, line 21; Figure 6).
With regards to claim 3, Kubler et al. further discloses each piezoelectric element 16,3,15 defines a first end axis and a second end axis spaced apart from the first end face where under the action of a shear force along a principal tangential axis, each of the three piezoelectric elements generates piezoelectric charges on each of the first and second end faces; at least one of the first and second end faces comprises an electrically conductive end face coating 18,17,19 (e.g. electrodes) such that the electrically conductive end face coating receives piezoelectric charges generated for the shear force along the principal tangential axis.  (See, column 3, lines 29-33; column 5, line 21 to column 6, line 9; column 6, line 23 to column 7, line 21; Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,512,794 (Kubler et al.) in view of U.S. Patent 6,094,984 (Asano et al.).
With regards to claims 13 and 14, Kubler et al. does not explicitly specify such structural parameters (the main body is made of low-density mechanically stiff material; each seismic mass is made of high-density material) as in these claims.
However, to have set and employ such structural test characteristics as in the claim are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 15, Kubler et al. does not disclose an inner connecting means and an outer connecting means; the first piezoelectric element defines is a face that faces a first tangential side face of the main body and that is attached to the main body at the first tangential side face by the inner connecting means; the attachment of the first piezoelectric element at the first tangential side face by the inner connecting means is achieved by a material bond; the first seismic mass defines a face that faces away from the first tangential side face of the main body and that is attached to the first piezoelectric element by the outer connecting means; the face of the first seismic mass that faces away from the first tangential side face of the main body is attached to the first piezoelectric element by the outer connecting means via a material bond.
Asano et al. discloses an acceleration sensor comprising, as illustrated in Figures 1-18, an acceleration sensor 2; first piezoelectric element 20; a first seismic mass 23; an inner connecting means (e.g. adhesives) and an outer connecting means (e.g. adhesives); the first piezoelectric element defines is a face that faces a first tangential side face of the main body and that is attached to the main body at the first tangential side face by the inner connecting means such that the attachment of the first piezoelectric element at the first tangential side face by the inner connecting means is achieved by a material bond (e.g. thermosetting/heating); the first seismic mass defines a face that faces away from the first tangential side face of the main body and that is attached to the first piezoelectric element by the outer connecting means such that the face of the first seismic mass that faces away from the first tangential side face of the main body is attached to the first piezoelectric element by the outer connecting means via a material bond (e.g. thermosetting/heating).  (See, column 4, lines 8-68; column 6, lines 3-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an inner connecting means and an outer connecting means; the first piezoelectric element defines is a face that faces a first tangential side face of the main body and that is attached to the main body at the first tangential side face by the inner connecting means; the attachment of the first piezoelectric element at the first tangential side face by the inner connecting means is achieved by a material bond; the first seismic mass defines a face that faces away from the first tangential side face of the main body and that is attached to the first piezoelectric element by the outer connecting means; the face of the first seismic mass that faces away from the first tangential side face of the main body is attached to the first piezoelectric element by the outer connecting means via a material bond as suggested by Asano et al. to  the system of Kubler et al. to provide a sensor having the ability to detect sensitivity to acceleration is at its highest.  (See, column 4, lines 15-22 of Asano et al.).

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Kinsley, Inazumi, Deng, Hansen, are related to shear acceleration sensor having a mass, piezoelectric elements and electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861